Title: To George Washington from Lund Washington, 28 April 1790
From: Washington, Lund
To: Washington, George



Dr Sir
Hay Field [Va.] April 28th 1790

Yours of the 11th with your assent to Doctr Stuarts and Alexanders agreement inclosed, I have received. however injurious Mr Custis’s bargain with Alexander has been to his Estate, I cannot but think that it’s now fortunate for the Estate that a Compromise is to take place—had Mr Custis’s Tender been Made in the proper paper Money there is no doubt but the payment wou’d have been Legal, for no one Doubts his haveg a right at any time to pay £48000. his not haveg made that payment with the Legal currency of the Country it remains still to be done, and most people think with nothing less than £48000—but shoud the high Court of Chancery judge the payment to be made agreeable to the Scale of Depreciation it cannot be less than £1200 for money was at 4. for 1. at the time Mr Custis had possession, or rather made the purchase, and carry it on until the Deeds were made it will be £8000. but the great fear is the Chancellor may decree £48000 thinking it wrong to alter so possitive an agreement—and if the Currency of the Country at the End of the 21 years shoud be equal to Gold & Silver, the Estate perhaps woud not amt to more than what woud pay it, the Children born & Educated in expectation of a Fortune, left without a shilling, upon the whole I rejoice, I feel pleased, that the bargain bad as it has been & expensive to the Estate, is likely to End & the worse known. I Loved the Father, and I Love the Children and wish them every good.
I am told that Colo. Mason either was or pretended to be vexd at his appointment saying that it was a ps. of D—n’d impudence to send him a Commission to act under a Government that he never had subscribed to, but had openly opposed & condemnd, altho the expression is some thing like Mason yet I hope that a man of his good understandg, & time of life woud not make use of so rude a return for the Compliment made him, for surely he

must consider it as such rather than an Insult, beside I am informd by Mr Hector Ross who is much at Gunston that he thinks Masons acrimony agnst the Constitution much abated. Ross says that Mason is generally condemg the Pomp & parade that is going on at New York, and tells of a number of useless ceremonies that is now in fashion, swearing by G-d that if the President was not an uncommon Man—we shoud soon have the Devil to pay—but hoped & indeed did not fear so long as it pleased God to keep him at the Head—but it woud be out of the power of those Damnd Monarchical fellows with the Vice president, & the Women to ruin the Nation—that Mason has seen some poem in which the Vice president is much Satarised & was so pleased at it, that he took two copys of it in his own handwriteg, so far as I am able to judge all that I have seen or heard speak of the Government are well pleased, it must be a Mortification to the opposers of Government in this Cty to see things turn out so different from what they told the Common people woud be the event of it—Commerse is Flourishg & every species of produce that the Farmer can raise he can sell at a high price, the port of Alexandria has seldom less than 20. Square Riggd Sale of Vessles in it and often many more—the Streets are crowded with waggons & the people all seem busy—while Commerse was regulated by the Virginia Laws, the Warfs were growg over with grass, the Houses uninhabited & the people lookd dejected.
They have obtaind a Law for moveg the Court House from Alexandria to a more centrical place, by the industry & activity of Mr Chichester, this was done, no one actg agnst him until it was too late, but the people generally who sign’d a petition for the removal seem now sorry for it, & one will be presented next session for continuing it where it is, so that it is probable it may still remain in Alexandria, Mr Roger West who has twice been very honourably elected to serve in the assembly was the other Day thrown out because his conduct with respect to the Courthouse business, has not been approved of—Since Last September my Eyes have been in an alarmg Situation, it was then feard I shoud lose the sight of them altogether, but I thank God it has not been the case—the one that was swelld, under it, before you left home is more so now, & I fear must ee’r long have an opperation perform’d on it, it matters much & is often very sore

though not painfull—the other is in bad condition it has generally a small inflamation in it which causes it to be very weak & tender, the water from it, runing down my cheeks so that I am in a Manner deprived almost of the pleasure of readg or writeg—The weather is uncommonly cold for the Season I feard last night a Frost that might injure the Wheat—at this Moment it is snowing very fast & the ground almost covered the Wheat Crops in this Neighbourhood in general are promiseg & the growth forwarder than is common at this time of the year—I was the other Day through yr Field at Morrises, Frenches & the Ferry, the first is much injured by the Winters Frost—but abt one half of the Feild layg on the side next the slipe of Meadow is very fine looks perfectly green, & is almost knee high—the 2d is so little injured by the Frost as not to make it worth Mentiong and the wheat is as good ⟨illegible⟩ as is common—the 3d I think will scarcely make more than 100 bushels I never see a Feild of that extent have so little Wheat on it, I am told it was well taken in the Fall.
We hope to have the pleasure of seeg Mrs Washington & you on a visit to Mt Vernon in the Course of the summer, for a visit I expect will be all that ever will be permited you, no person has an idea but that you must remain at the head of the Government so long as you Live—which I pray God may be with some degree of Comfort and satisfaction to yourself, for I have no doubt but your fatigue, trouble, & vexation is very great—I have wrote until I can scarcely read what I have writen, My most respectfull compliments to Mrs Washington & Love to the two Dear Children, W. & N.—in which I am join’d by Mrs Washington—and believe me Dr Sir now, as I ever have been, yr warmest Friend & very Hbl: Servt

Lund Washington

